Jackson, J.
The plaintiffs’ application for a perpetual injunction must be denied.
The case of city of Columbus v. Sohl, 44 Ohio St., 481, holds that an abutting property owner may sign a petition for improvement by agent as well as in person, and that such petition is valid although the agency is not disclosed by the signer. Applying this rule to the facts cf this case, I think the petition was signed by three-fourths in interest of the abutting property owners, and that the plaintiffs can net therefore escape by payment of one-fourth of the value of the property.
I find that there is properly chargeable against, lot No. 4 the sum of $45.85; against lot No. 7 the sum of $45.85, and against Jot No. 8 the sum of $63.
As to lot No. 9, the agreed statement of facts shows the assessment has not been on the tax list since 1891. It would therefore seem that the lien was lost by reason of the provisions'of section 2297, R. S. Ohio. The city dees not claim that the assessment against any other lots are subsisting liens.
A decree may be taken accordingly,